Citation Nr: 0603961	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1951 until his retirement in April 1972 
with over twenty years of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 2003 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in September 1983 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus and that a 
rating decision in February 1992 confirmed and continued the 
denial of those claims.  The veteran did not appeal either of 
those rating actions by the RO to the Board and, 
consequently, the denials of his claims for service 
connection for bilateral hearing loss and tinnitus became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  In December 2002 
and thereafter, the veteran submitted additional evidence in 
an attempt to reopen his claims.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.     

A motion to advance this appeal on the Board's docket has 
been granted under the authority of 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1983 denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, and an unappealed RO 
decision in February 1992 found that new and material 
evidence to reopen the claims had not been received.

2.  Additional evidence received since February 1992 
concerning the veteran's hearing loss and tinnitus is new, 
relates to unestablished facts necessary to substantiate the 
claims for service connection for bilateral hearing loss and 
tinnitus, and raises a reasonable possibility of 
substantiating those claims.

3.  There is an approximate balance of positive and negative 
evidence on the question of whether the veteran's current 
tinnitus is etiologically related to noise exposure during 
service. 

CONCLUSIONS OF LAW

1.  A rating decision in February 1992, which found that new 
and material evidence had not been received to reopen claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since February 1992 is new 
and material, and the claims for service connection for 
bilateral hearing loss and tinnitus are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  With resolution of reasonable doubt, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).     

A VCAA notice letter furnished by the RO to veteran in May 
2003 informed him of the evidence needed to reopen and 
substantiate his claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit to reopen and substantiate his claims.  
The RO's letter advised the veteran that it was his 
responsibility to support his claims with appropriate 
evidence.  The May 2003 VCAA notice letter thus included the 
first three elements of notice discussed by the Court in 
Pelegrini.  Although the RO did not explicitly request that 
the veteran provide any evidence in his possession he thought 
was relevant to his claims, it did, as noted above, advise 
him that it was his ultimate responsibility to support his 
claims with appropriate evidence such that any deficiency in 
the wording of the notice was a harmless error.  The veteran 
has had ample opportunity since he indicated in December 2002 
that he wished to reopen his service connection claims to 
present or identify the evidence needed to reopen and 
substantiate his claims, and so the Board finds that the 
timing of the VCAA notice was not in any way prejudicial to 
him.  In light of the foregoing, the Board concludes that any 
VCAA notice deficiency did not affect the essential fairness 
of the adjudication of the issues on appeal and that VA has 
satisfactorily complied with the duty to notify pursuant to 
the VCAA and its implementing regulations.  See Mayfield, 
supra.  
    
VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  The Board's decision 
herein constitutes a complete grant of the benefit sought on 
appeal on the issue of entitlement to service connection for 
tinnitus.  Therefore, the Board finds that no further action 
is required to comply with the VCAA and the implementing 
regulations with regard to that issue.  Similarly, with 
regard to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss, in this decision the 
Board finds that reopening the claim for service connection 
for bilateral hearing loss is warranted, and so further 
action to comply with the VCAA and the implementing 
regulations is not required with regard to that issue.  The 
merits of the issue of entitlement to service connection for 
bilateral hearing loss are the subject of the Remand portion 
of this decision.    

I. Legal Criteria

Service Connection.  In order to establish service connection 
for a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in line of duty in the active military service or, 
if pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Organic diseases of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from active service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range 
of frequencies (in Hertz); the threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing Current 
Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder 
et. al. eds., 1988).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005). 
   

Attempt to Reopen Claim Which Was Subject of Prior Final 
Denial.  The law provides that, except as provided in § 5108, 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an agency of 
original jurisdiction or the Board on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996). 

Benefit of Doubt.  In a case before VA with respect to 
benefits under laws administered by VA, the law provides that 
VA shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).       

II. Factual Background 

The evidence which was of record at the time of the most 
recent final disallowance of the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus in February 1992 included: the veteran's service 
medical records; records of the veteran's post-service 
medical treatment at outpatient clinics of two service 
department hospitals; a statement by a patient affairs clerk 
at an Air Force Base hospital that the veteran had undergone 
an audiological test at the Fort Polk, Louisiana, Army 
hospital in May 1978 and that the report of that test had 
been requested and would be provided to VA when received; the 
report of a VA audiological examination in July 1983; and a 
statement by the veteran in a letter from him to a Member of 
Congress attributing his claimed post-service hearing loss 
and tinnitus to exposure to the loud noise of jet aircraft 
engines during his active Air Force service.

The veteran's service medical records were negative for 
findings or a diagnosis of hearing loss or of tinnitus.  At 
an examination for retirement in October 1971, the veteran's 
ears were evaluated as normal.  The report of the audiometric 
test which was part of the veteran's retirement examination 
showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
10
LEFT
10
10
10
20
30

Speech discrimination scores were not reported.

Hearing loss in either ear was not diagnosed at the veteran's 
examination for retirement in October 1971.  Tinnitus was 
also not diagnosed at that examination.

The veteran's post-service treatment records showed that, in 
May 1978 at the primary care clinic of the Fort Polk 
hospital, the assessment was "Tinnitus, ? etiology."  In 
May 1978, a physician at the Fort Polk hospital ear, nose, 
and throat clinic recommended that the veteran undergo an 
audiological examination.   As noted above, in May 1983, a 
patient affairs clerk at an Air Force Base hospital stated 
that he would provide the report of the veteran's 
audiological examination at Fort Polk in May 1978 to VA when 
he received it, but no such report was received by VA prior 
to February 1992.

At the VA audiological examination in July 1983, the pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
X
30
LEFT
10
35
40
X
35

Speech discrimination of 96 percent in the right ear and 94 
percent in the left ear were reported.  The examining VA 
audiologist did not report a finding or diagnosis of hearing 
loss, nor did she state that the veteran's auditory acuity 
was within normal limits.  [The Board notes, however, that 
the pure tone thresholds reported at the July 1983 VA 
audiological examination show hearing loss under the 
definition used by the Court in Hensley and, also, show 
bilateral hearing loss disability for VA benefits purposes 
under the provisions of 38 C.F.R. § 3.385.]

The evidence added to the record since February 1992 
concerning the veteran's auditory acuity and his claimed 
tinnitus includes: a statement of opinion by a VA physician 
in November 2002; the report of a diagnosis and medical 
opinion by a private ear, nose, and throat specialist 
physician in September 2003; testimony by the veteran at a 
hearing before a Decision Review Officer (DRO) in October 
2003; and the report of an examination and opinion by a VA 
audiologist in April 2004.

In November 2002, a physician at a VA outpatient clinic 
stated in writing [presumably at the veteran's request] that, 
"I believe that [the veteran's] tinnitus is related to his 
military service."

In September 2003, a private ear, nose, and throat specialist 
reported that the veteran had bilateral sensorineural hearing 
loss which was "most likely due to noise exposure in the 
past."

At the hearing before a DRO in October 2003, the veteran 
testified that: in service as an Air Force flight engineer he 
had over 10,000 hours of flight time and he was exposed 
during those hours to the loud noise of jet aircraft engines; 
in service he was also exposed to the engine noise of small 
airplanes based at "artillery camps'; and after his 
separation from service he worked as a United States Postal 
Service letter carrier which involved "some, but not a lot" 
of exposure to noise.

At the VA audiological examination in April 2004, the 
diagnosis was mild to severe bilateral sensorineural hearing 
loss.  The examining VA audiologist stated an opinion that it 
was not likely that the veteran's current bilateral hearing 
loss and tinnitus were related to his military service.  The 
examiner noted that at the veteran's examination for 
enlistment a whisper test of his hearing showed results of 
15/15 but that a whisper test does not accurately determine 
the presence or absence of hearing loss.  The examiner also 
noted that at the veteran's October 1971 examination for 
retirement his bilateral auditory acuity was within normal 
limits except for a threshold of 30 decibels at 4000 Hertz in 
the left ear.  The examiner did not provide any rationale for 
his opinion that it was not likely that the veteran's current 
bilateral hearing loss and tinnitus were related to his 
military service beyond these statements.        
 
III. Analysis

Reopening Claims.  The stated opinion of a physician at a VA 
outpatient clinic in November 2002 that the veteran's post-
service tinnitus is related to his active air service is new, 
as it was not of record in February 1992, and it is material, 
in that this opinion relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for tinnitus [nexus to service] and raises a 
reasonable possibility of substantiating the claim.  Such 
being the case, the Board finds that additional evidence 
regarding the veteran's currently diagnosed tinnitus is new 
and material so as to warrant reopening of his claim for 
service connection for tinnitus.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, at the time of the 
most recent final denial of this claim in February 1992, 
there was no diagnosis of record of bilateral hearing loss.  
The diagnosis of bilateral sensorineural hearing loss 
reported by the examining VA audiologist in October 2003 is 
new, as it was not of record in February 1992.  The veteran's 
testimony at the October 2003 hearing that he had extensive 
exposure to loud noise in service, which included over 10,000 
hours of flight time, was also a new item of evidence 
received since February 2002.  The October 2003 diagnosis of 
bilateral sensorineural hearing loss and the veteran's 
testimony concerning the extent of his exposure to loud noise 
during his active air service, in the Board's view, when 
considered together, raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
bilateral hearing loss and so warrant reopening that claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

The veteran's reopened claim for service connection for 
tinnitus is considered on the merits below.  His reopened 
claim for service connection for bilateral hearing loss is 
addressed in the Remand portion of this decision. 

Service Connection for Tinnitus.  In the veteran's case, 
there are conflicting opinions on the question of whether his 
current tinnitus is related to his exposure to loud noise 
during active air service.  On the one hand, a VA examining 
audiologist in April 2004 was of the opinion that such an 
etiological relationship was not likely.  On the other hand, 
a treating VA physician was of the opinion in November 2002 
that the veteran's post-service tinnitus is related to his 
in-service noise exposure.  Neither the VA physician nor the 
VA audiologist provided a detailed rationale for his 
conclusion, and on that basis the Board can find no 
compelling reason to prefer one opinion over the other.  The 
Board, therefore, concludes that there is an approximate 
balance of positive and negative evidence on the issue of 
whether the veteran's current tinnitus had onset during his 
active service.  Resolving the doubt on that issue in the 
veteran's favor, entitlement to service connection for 
tinnitus is established.  See 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that 
he has provided credible testimony as to very extensive 
exposure to loud noise during his military service.  The 
Board notes that the record does contain the opinion of an 
examining VA audiologist in April 2004 that it is not likely 
that the veteran's currently diagnosed bilateral 
sensorineural hearing loss is not related to his active air 
service.  Nevertheless, because the VA audiologist in April 
2004 did not provide any rationale for his opinion except a 
reference to the fact that the veteran's retirement 
examination hearing test in October 1971 did not show any 
pure tone thresholds above normal limits except one in the 
left ear, a fact which would not preclude the allowance of 
service connection for bilateral hearing loss, the Board 
finds that a medical opinion, preferably by an ear, nose, and 
throat specialist physician, is necessary to decide the claim 
for service connection for bilateral hearing loss, see 
38 C.F.R. § 3.159(c)(4) (2005), and this case will be 
remanded for that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following;

1.  The AMC should contact the veteran 
and inform him that, under the provisions 
of 38 C.F.R. § 3.655 (2005), when 
entitlement to benefits cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination or re-
examination, an original compensation 
claim shall be rated based on the 
evidence of record.  

2.  The AMC should then arrange for the 
veteran to undergo an examination by a VA 
physician who is a specialist in ear, 
nose, and throat medicine, if available, 
or by another VA physician with 
appropriate training and expertise.  It 
is imperative that the examining 
physician review the pertinent evidence 
in the veteran's claims file, to include 
the report of the veteran's October 1971 
retirement examination and all post-
service audiological examinations and 
opinions on the question of whether the 
veteran's current bilateral hearing loss 
is etiologically related to his active 
air service.  The AMC should inform the 
examiner that the Board has found that 
the veteran had extensive exposure to 
loud noise during his active air service 
from December 1951 to April 1972.  After 
the records review and a clinical 
examination of the veteran, the examining 
physician should respond to the following 
question:  Is there at least a 50 percent 
probability or greater that the veteran's 
current bilateral sensorineural hearing 
loss is etiologically related to noise 
exposure during active air service?  A 
rationale for the opinion expressed must 
be provided.  

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative, if 
any, should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and his 
representative, if any, should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


